Exhibit 10.1

 

CONSOLIDATED AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS CONSOLIDATED AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made as of July 8, 2013 by and among KEMET ELECTRONICS CORPORATION, a Delaware
corporation (“KEC”), KEMET FOIL MANUFACTURING, LLC, a Delaware limited liability
company (“KEMET Foil”), KEMET BLUE POWDER CORPORATION, a Nevada corporation
(“KEMET Blue” and, together with KEC and KEMET Foil, collectively, “U.S.
Borrowers”), KEMET ELECTRONICS MARKETING (S) PTE LTD., a Singapore corporation
(“Singapore Borrower” and, together with U.S. Borrowers, each individually, a
“Borrower” and, collectively, “Borrowers”), the financial institutions party
hereto as lenders (collectively, “Lenders”) and BANK OF AMERICA, N.A., a
national banking association, as agent for the Lenders (“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrowers, Lenders and Agent have entered into a Loan and Security
Agreement, dated as of September 30, 2010 (as amended, restated, renewed,
extended, substituted, modified and otherwise supplemented from time to time,
the “Loan Agreement”), and certain other Loan Documents (as defined in the Loan
Agreement);

 

WHEREAS, Borrowers have entered into certain amendments since the effective date
of the Loan Agreement and, for ease of reference, Borrowers, Lenders and Agent
desire to consolidate all amendments to the Loan Agreement in the same document;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.   DEFINITIONS.

 

Capitalized terms used and not defined in this Amendment shall have the
respective meanings given them in the Loan Agreement.

 

“OEM Transactions” means the transactions between Parent and an original
equipment manufacturer (“OEM”), pursuant to one or more of the OEM Transaction
Agreements.

 

“OEM Transaction Agreements” means the advance payment agreement, statement of
work and master purchase agreement, each of which was executed on August 28,
2012, the forms of which were provided to Agent and Lenders, receipt of which is
hereby acknowledged, and which are further described in Parent’s Report on
Form 10-K filed with the Securities and Exchange Commission on  September 4,
2012.

 

“Prepayment” means a certain prepayment made by OEM to Parent, the proceeds of
which were used by Parent to acquire the Subject CapEx.

 

“Repayment” means any repayment by Parent of the Prepayment in accordance with
the terms of the OEM Transaction Agreements.

 

“Subject CapEx” means the fixed assets purchased by Parent from the proceeds of
the Prepayment.

 

--------------------------------------------------------------------------------


 

SECTION 2.   ACKNOWLEDGMENTS.

 

2.1                               Acknowledgment of Obligations.  Each Borrower
hereby acknowledges, confirms and agrees that as of July 8, 2013, U.S. Borrower
jointly and severally are indebted to Agent and Lenders in respect of Revolver
Loans in the principal amount of $0 and in respect of LC Obligations in the
amounts of $16,000,000.00 and EUR 1,105,254.95, and Singapore Borrower is
indebted to Agent and Lenders in respect of the Revolver Loans in the principal
amount of $0.  All such amounts, together with interest accrued and accruing
thereon, and fees, costs, expenses and other charges now or hereafter payable by
each Borrower to Agent and Lenders, are unconditionally owing by such Borrower
to Agent and Lenders in accordance with the terms of the Loan Documents, without
offset, defense or counterclaim of any kind, nature or description whatsoever.

 

2.2                               Acknowledgment of Security Interests.  Each
Borrower hereby acknowledges, confirms and agrees that Agent, for the benefit of
Secured Parties, has and shall continue to have valid, enforceable and perfected
first priority Liens, subject to Permitted Liens, upon and security interests in
the Collateral of such Borrower heretofore granted to Agent, for the benefit of
Secured Parties, pursuant to the Loan Documents or otherwise granted to or held
by Agent, for the benefit of Secured Parties, and upon and in which Agent, for
the benefit of Secured Parties, presently has perfected first priority Liens and
security interests.

 

2.3                               Binding Effect of Documents.  Each Borrower
hereby acknowledges, confirms and agrees that: (a) each of the Loan Documents to
which it is a party has been duly executed and delivered, and each is in full
force and effect as of the date hereof, (b) the agreements and obligations of
such Borrower contained in the Loan Documents and in this Amendment constitute
the legal, valid and binding obligations of such Borrower, enforceable against
it in accordance with their respective terms, and such Borrower has no valid
defense to the enforcement of such obligations, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and to the effect of general principles of
equity whether applied by a court of law or equity, and (c) Agent and Lenders
are and shall be entitled to the rights, remedies and benefits provided for in
the Loan Documents and applicable law.

 

2.4                               Acknowledgment of Guarantor.  Parent hereby
makes the acknowledgments, confirmations and agreements (i) set forth in
Section 2.2 hereof with respect to the security interests granted by Parent
pursuant to the Loan Documents to which it is party, and (ii) set forth in
Section 2.3 hereof with respect to the Loan Documents to which it is party,
including without limitation, the Guaranty to which it is party.

 

SECTION 3.   AMENDMENTS.

 

3.1                               The definition of “Equipment Formula Amount”
set forth in Section 1.1 of the Loan Agreement has been amended and restated in
its entirety as follows:

 

“Equipment Formula Amount: the lesser of (a) $6,000,000 and (b) 80% of the NOLV
Percentage of the Value of Eligible Equipment.”

 

3.2                               The definition of “Letter of Credit Subline”
set forth in Section 1.1 of the Loan Agreement has been amended and restated in
its entirety as follows:

 

“Letter of Credit Subline: $20,000,000.”

 

2

--------------------------------------------------------------------------------


 

3.3                               All references to the terms “Borrower” and
“Borrowers” in the Loan Agreement and the other Loan Documents have been amended
to mean, individually and collectively, jointly and severally, KEC, Singapore
Borrower, KEMET Foil, and KEMET Blue.

 

3.4                               All references to the term “U.S. Borrower” in
the Loan Agreement and the other Loan Documents have been amended to mean,
individually and collectively, jointly and severally, KEC, KEMET Foil and KEMET
Blue.

 

3.5                               Schedules 8.5, 8.6.1, 9.1.4, 9.1.11, 9.1.14,
9.1.15, 9.1.16, 9.1.18, 9.1.20, 10.2.2, 10.2.6, 10.2.8, 10.2.9 and 10.2.17 have
been replaced with updated Schedules which have been provided to Agent and
Lenders in connection with previous amendments to the Loan Agreement.

 

3.6                               Section 1.1 of the Loan Agreement has been
amended by inserting the following new definitions in the appropriate
alphabetical order:

 

“Banker’s Acceptance: a time draft or bill of exchange or other deferred payment
obligation relating to a documentary Letter of Credit which has been accepted by
U.S. Issuing Bank for the benefit of U.S. Borrower.”

 

“Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.”

 

3.7                               The definition of “LC Conditions” in
Section 1.1 of the Loan Agreement has been amended in its entirety to read as
follows:

 

“LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the
U.S. LC Obligations do not exceed the U.S. Borrowing Base (without giving effect
to the LC Reserve for purposes of this calculation) and the Singapore LC
Obligations do not exceed the Singapore Borrowing Base (without giving effect to
the LC Reserve for purposes of this calculation); (c) the expiration date of
such Letter of Credit is (i) no more than three hundred sixty-five (365) days
from issuance, in the case of standby Letters of Credit (subject to automatic
renewals), (ii) no more than three hundred (300) days from issuance, in the case
of documentary Letters of Credit, and (iii) at least twenty (20) Business Days
prior to the Revolver Termination Date; (d) the Letter of Credit and payments
thereunder are denominated in Dollars or such other currency as is acceptable to
Agent and Issuing Bank in their sole discretion; and (e) the purpose and form of
the proposed Letter of Credit is reasonably satisfactory to Agent and Issuing
Bank.”

 

3.8                               The definition of “U.S. Letter of Credit”
Section 1.1 of the Loan Agreement has been amended in its entirety to read as
follows:

 

“U.S. Letter of Credit: any standby or documentary letter of credit issued by
U.S. Issuing Bank for the account of U.S. Borrower, any Bankers Acceptance, or
any indemnity, guarantee, exposure transmittal memorandum or similar form of
credit support issued by Agent or U.S. Issuing Bank for the benefit of U.S.
Borrower.”

 

3

--------------------------------------------------------------------------------


 

3.9                               Section 1.4 of the Loan Agreement has been
amended by deleting the words “issuances of Letters of Credit” from the seventh
sentence of such Section.

 

3.10                        Section 1 of the Loan Agreement has been amended by
inserting at the end of such Section the following new Section 1.5:

 

1.5.                            Currency Equivalents.

 

1.5.1.                  Calculations. All references in the Loan Documents to
Loans, Letters of Credit, Obligations, Borrowing Base components and other
amounts shall be denominated in Dollars, unless expressly provided otherwise.
The Dollar equivalent of any amounts denominated or reported under a Loan
Document in a currency other than Dollars shall be determined by Agent on a
daily basis, based on the current Spot Rate. Borrowers shall report Value and
other Borrowing Base components to Agent in the currency invoiced by Borrowers
or shown in Borrowers’ financial records, and unless expressly provided
otherwise, shall deliver financial statements and calculate financial covenants
in Dollars. Notwithstanding anything herein to the contrary, if any Obligation
is funded and expressly denominated in a currency other than Dollars, Borrowers
shall repay such Obligation in such other currency.

 

1.5.2.                  Judgments. If, for purposes of obtaining judgment in any
court, it is necessary to convert a sum from the currency provided under a Loan
Document (“Agreement Currency”) into another currency, the Spot Rate shall be
used as the rate of exchange. Notwithstanding any judgment in a currency
(“Judgment Currency”) other than the Agreement Currency, a Borrower shall
discharge its obligation in respect of any sum due under a Loan Document only
if, on the Business Day following receipt by Agent of payment in the Judgment
Currency, Agent can use the amount paid to purchase the sum originally due in
the Agreement Currency. If the purchased amount is less than the sum originally
due, such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss. If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to such Borrower (or to the Person legally entitled thereto).

 

SECTION 4.   CAPITAL EXPENDITURES AND FIXED CHARGES IN RESPECT OF THE OEM
TRANSACTIONS.

 

4.1                               Notwithstanding anything to the contrary
contained in the Loan Agreement or any of the other Loan Documents, the
following amounts shall not be included in calculating Capital Expenditures
permitted under Section 10.2.3 of the Loan Agreement, including, without
limitation, in calculating the Fixed Charge Coverage Ratio for the purposes
thereof: (i) payments made in respect of the Subject CapEx; and (ii) an
additional amount of Capital Expenditures, not to exceed $8,000,000, made by
Borrowers solely in connection with the OEM Transactions.

 

4.2                               Notwithstanding anything to the contrary
contained in the Loan Agreement or any of the other Loan Documents, to the
extent that any Repayment amounts constitute principal payments on Borrowed
Money, such Repayment amounts shall not be included in calculating the Fixed
Charges or the Fixed Charge Coverage Ratio.

 

SECTION 5.   REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

Each Borrower and Parent hereby represents, warrants and covenants with and to
Agent and Lenders as follows:

 

4

--------------------------------------------------------------------------------


 

5.1                               Representations in Loan Documents.  Each of
the representations and warranties made by or on behalf of such Borrower to
Agent and Lenders in any of the Loan Documents was true and correct in all
material respects when made (except for those representations and warranties
that were already qualified by concepts of materiality or by express thresholds,
which representations and warranties shall be true and correct in all respects)
and is true and correct in all material respects on and as of the date of this
Amendment with the same full force and effect as if each of such representations
and warranties had been made by or on behalf of such Borrower on the date hereof
and in this Amendment (other than such representations and warranties that
relate solely to a specific prior date).

 

5.2                               Binding Effect of Documents.  This Amendment
and the other Loan Documents have been duly executed and delivered to the Lender
by such Borrower and are in full force and effect, as modified hereby.

 

5.3                               No Conflict, Etc.  The execution, delivery and
performance of this Amendment by such Borrower will not violate or cause a
default under any Applicable Law (including, without limitation, federal and
state securities laws) or Material Contract of such Borrower and will not result
in, or require, the creation or imposition of any Lien on any of its properties
or revenues, other than Permitted Liens.

 

5.4                               No Default or Event of Default.  No Default or
Event of Default (including, without limitation, an Event of Default arising
under Section 11.1(f) of the Loan Agreement in respect of any breach or default
under any Convertible Notes Document or Senior Notes Document) exists
immediately prior to the execution of this Amendment and no Default or Event of
Default (including, without limitation, an Event of Default arising under
Section 11.1(f) of the Loan Agreement in respect of any breach or default under
any Convertible Notes Document or Senior Notes Document) will exist immediately
after the execution of this Amendment and the other documents, instruments and
agreements executed and delivered in connection herewith.

 

5.5                               Additional Covenants.  In addition to the
covenants set forth in the Loan Agreement and the other Loan Documents, Parent
hereby agrees that such Obligor shall not agree to, nor permit any Person to
agree to, any amendment of any OEM Transaction Agreement that is adverse to
Agent or to any Lender, as determined by Agent in its sole discretion, without
the prior written consent of Agent.

 

5.6                               Additional Events of Default.  Any
misrepresentation by any Borrower or Parent, or any failure of any Borrower or
Parent to comply with the covenants, conditions and agreements contained in any
Loan Document, herein or in any other document, instrument or agreement at any
time executed and/or delivered by any Borrower or Parent with, to or in favor of
Agent and/or Lenders shall, subject to the terms and provisions of the Loan
Agreement and the other Loan Documents, constitute an Event of Default
hereunder, under the Loan Agreement and the other Loan Documents.

 

SECTION 6.   PROVISIONS OF GENERAL APPLICATION.

 

6.1                               Effect of this Amendment.  Except as modified
pursuant hereto, and pursuant to the other documents, instruments and agreements
executed and delivered in connection herewith, no other changes or modifications
to the Loan Documents are intended or implied and in all other respects the Loan
Documents are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof. In no event is this Amendment
intended to negate, limit or modify the waivers and consents set forth in any
amendments to the Loan Documents executed

 

5

--------------------------------------------------------------------------------


 

prior to the date hereof.  To the extent of conflict between the terms of this
Amendment and the other Loan Documents, the terms of the other Loan Documents
shall control. Any Loan Document amended hereby shall be read and construed with
this Amendment as one agreement.

 

6.2                               Costs and Expenses.  Borrowers absolutely and
unconditionally agree to pay to Agent, on demand by Agent at any time and as
often as the occasion therefor may require, whether or not all or any of the
transactions contemplated by this Amendment are consummated: all reasonable fees
and disbursements of any counsel to Agent in connection with the preparation,
negotiation, execution, or delivery of this Amendment and any agreements
delivered in connection with the transactions contemplated hereby and all
reasonable out-of-pocket expenses which shall at any time be incurred or
sustained by Agent or its directors, officers, employees or agents as a
consequence of or in any way in connection with the preparation, negotiation,
execution, or delivery of this Amendment and any agreements prepared,
negotiated, executed or delivered in connection with the transactions
contemplated hereby.

 

6.3                               No Third Party Beneficiaries.  The terms and
provisions of this Amendment shall be for the benefit of the parties hereto and
their respective successors and assigns; no other person, firm, entity or
corporation shall have any right, benefit or interest under this Amendment.

 

6.4                               Further Assurances.  The parties hereto shall
execute and deliver such additional documents and take such additional action as
may be reasonably necessary or desirable to effectuate the provisions and
purposes of this Amendment.

 

6.5                               Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns.

 

6.6                               Merger.  This Amendment sets forth the entire
agreement and understanding of the parties with respect to the matters set forth
herein. This Amendment cannot be changed, modified, amended or terminated except
in a writing executed by the party to be charged.

 

6.7                               Survival of Representations and Warranties. 
All representations and warranties made in this Amendment or any other document
furnished in connection with this Amendment shall survive the execution and
delivery of this Amendment and the other documents, and no investigation by
Agent or any closing shall affect the representations and warranties or the
right of Agent to rely upon them.

 

6.8                               Severability.  Any provision of this Amendment
held by a court of competent jurisdiction to be invalid or unenforceable shall
not impair or invalidate the remainder of this Amendment.

 

6.9                               Reviewed by Attorneys.  Each Borrower
represents and warrants to Agent and Lenders that it (a) understands fully the
terms of this Amendment and the consequences of the execution and delivery of
this Amendment, (b) has been afforded an opportunity to have this Amendment
reviewed by, and to discuss this Amendment and each document executed in
connection herewith with, such attorneys and other persons as such Borrower may
wish, and (c) has entered into this Amendment and executed and delivered all
documents in connection herewith of its own free will and accord and without
threat, duress or other coercion of any kind by any Person. The parties hereto
acknowledge and agree that neither this Amendment nor the other documents
executed pursuant hereto shall be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto

 

6

--------------------------------------------------------------------------------


 

contributed substantially to the negotiation and preparation of this Amendment
and the other documents executed pursuant hereto or in connection herewith.

 

6.10                        Governing Law; Consent to Jurisdiction and Venue.

 

(a)                                 THIS AMENDMENT, UNLESS OTHERWISE SPECIFIED,
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).

 

(b)                                 EACH BORROWER HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING
IN ANY WAY HERETO, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1 OF THE LOAN AGREEMENT. Nothing herein shall limit the right of
Agent or any Lender to bring proceedings against any Obligor in any other court,
nor limit the right of any party to serve process in any other manner permitted
by Applicable Law. Nothing in this Amendment shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

 

6.11                        Waivers.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH AGENT
AND EACH LENDER HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND
RELATING IN ANY WAY HERETO; (B) PRESENTMENT, DEMAND, PROTEST, NOTICE OF
PRESENTMENT, DEFAULT, NON-PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT,
EXTENSION OR RENEWAL OF ANY COMMERCIAL PAPER, ACCOUNTS, DOCUMENTS, INSTRUMENTS,
CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY AGENT ON WHICH A BORROWER
MAY IN ANY WAY BE LIABLE, AND HEREBY RATIFIES ANYTHING AGENT MAY DO IN THIS
REGARD; (C) NOTICE PRIOR TO TAKING POSSESSION OR CONTROL OF ANY COLLATERAL;
(D) ANY BOND OR SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR TO ALLOWING
AGENT TO EXERCISE ANY RIGHTS OR REMEDIES; (E) THE BENEFIT OF ALL VALUATION,
APPRAISEMENT AND EXEMPTION LAWS; (F) ANY CLAIM AGAINST AGENT OR ANY LENDER, ON
ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) IN ANY WAY RELATING TO
ANY ENFORCEMENT ACTION, OBLIGATIONS, LOAN DOCUMENTS OR TRANSACTIONS RELATING
THERETO; AND (G) NOTICE OF ACCEPTANCE HEREOF. Each Borrower acknowledges that
the foregoing waivers are a material inducement to Agent and Lenders entering
into this Amendment and that Agent and Lenders are relying upon the foregoing in
their dealings with Borrowers. Each Borrower has reviewed the foregoing waivers
with its legal counsel and has knowingly and voluntarily waived its jury trial
and other rights following consultation with legal

 

7

--------------------------------------------------------------------------------


 

counsel. In the event of litigation, this Amendment may be filed as a written
consent to a trial by the court.

 

6.12                        Counterparts.  This Amendment may be executed in one
or more counterparts, each of which shall constitute but one and the same
Amendment. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. Delivery of an executed counterpart of this Amendment
electronically or by facsimile shall be effective as delivery of an original
executed counterpart of this Amendment.

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

 

 

KEMET ELECTRONICS CORPORATION

 

 

 

 

 

 

 

By:

/s/ MICHAEL W. BOONE

 

 

 

 

Name: Michael W. Boone

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

KEMET ELECTRONICS MARKETING (S) PTE LTD.

 

 

 

 

 

 

 

By:

/s/ ZHU YING_

 

 

 

 

Name: Zhu Ying

 

 

 

Title: Financial Controller / Director

 

 

 

 

 

KEMET FOIL MANUFACTURING, LLC

 

 

 

 

 

 

 

By:

/s/ STEVEN R. LANE

 

 

 

 

Name: Steven R. Lane

 

 

 

Title: Senior Director / Manager

 

 

 

 

 

KEMET BLUE POWDER CORPORATION

 

 

 

 

 

 

 

By:

/s/ CHARLES C. MEEKS, JR.

 

 

 

 

Name: Charles C. Meeks, Jr.

 

 

 

Title: President

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED

 

 

 

 

 

KEMET CORPORATION

 

 

 

 

 

 

 

By:

/s/ MICHAEL W. BOONE

 

 

 

 

Name: Michael W. Boone

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Agent and sole Lender

 

 

 

 

 

 

 

By:

/s/ ANDREW A. DOHERTY

 

 

 

 

Name:

Andrew A. Doherty

 

 

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------